Filed 7/17/15 Schenck v. Brown CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


RYKER WILLIAM SCHENCK,
         Plaintiff and Appellant,
                                                                     A141792, A142803
v.
EDMUND G. BROWN II,                                                  (Mendocino County
                                                                     Super. Ct. No. SCUKCVPT1363262)
         Defendant and Respondent.


         In these consolidated appeals, Ryker William Schenck (Schenck) seeks review of
an order quashing service of his petition, an order denying his motion for reconsideration,
and an order denying entry of a default and default judgment. Having fully considered
Schenck’s submissions to this court, we will affirm the orders quashing service and
denying reconsideration, and dismiss the appeal as to his challenge to the order denying
entry of default and default judgment.

                               I. FACTS AND PROCEDURAL HISTORY

         A. Schenck’s Petition in the Trial Court
         On December 13, 2013, Schenck commenced the underlying proceeding in the
Mendocino County Superior Court by filing a “Petition for Rehearing Under Rule 44”
(Petition). The Petition, viewed by the court and the parties as a complaint, purported to
assert numerous causes of action against individuals and governmental entities, including
allegations that the Marin County Superior Court, the governor, and others violated his
civil rights and due process rights; the defendants in a prior lawsuit defaulted; the state



                                                             1
and law enforcement retaliated against him and his family; a police officer kidnapped and
raped his wife; he did not receive compensation from the victims compensation board;
the state contractors board revoked his contractor’s license; a police officer committed
extortion; and other matters.
       On January 30, 2014, Schenck filed a proof of service indicating that a process
server had served “CA. Dept. of Corrections, Jeffrey Beard” by substituted service on
January 24, 2014, by leaving copies of specified documents with an adult at Beard’s
business address (1515 S Street, Sacramento, CA) and mailing copies of the documents
to the address on that same date. The proof of service stated that the documents so served
were “Petition for Rehearing Under Rule 44, Petitioners Timely Request to File; Civil
Case Cover Sheet.” The proof of service did not mention a summons.

       B. Beard’s Motion to Quash and Schenck’s Request for Entry of Defaults
       On February 24, 2014, Beard filed a Motion to Quash Service of Summons. In a
declaration supporting the motion, it was averred that a package of documents concerning
the lawsuit was delivered to 1515 S Street for service on Beard. However, this package
contained only the Petition, a civil case cover sheet, documents that appeared to be
exhibits to the petition, a case management statement dated January 16, 2014, and a proof
of service for the case management statement.
       On March 3, 2014, Schenck filed an opposition to the motion to quash, entitled
“ ‘Special Motion to Strike’ Notice of Motion to Quash Service of Summons to Any and
All Public Entity Employees Stated Within Suit.” Schenck argued generally that service
was adequate, but he did not assert or show evidence that a summons was served on
Beard. On April 3, 2014, he filed a “Response Notice of Motion to Strike ‘Reply
Supporting Defendant Beard’s Motion to Quash Service of Summons,[’]” which did not
assert or provide evidence that a summons had been served or even issued.
       By written order filed on April 9, 2014, the trial court granted Beard’s motion to
quash. The court stated: “Defendant J. Beard established by uncontested and a
preponderance of evidence that he was not served with a summons in this matter.



                                             2
Plaintiff offered no evidence to the contrary. Defendant Beard’s motion to strike service
is granted.”
       On April 18, 2014, Schenck requested entry of a default and default judgment as
to 20 purported defendants, including Beard. On April 24, 2014, the court denied
Schenck’s requests on the ground that Schenck failed to demonstrate that he properly
served them with a copy of the summons. In denying the requests, the court noted that
“no summons was ever issued in this matter, either at the time of the filing of the petition
or subsequently.” The court also observed that the proofs of service did not indicate
service of a summons. In addition, the court explained that actual notice of the lawsuit
does not substitute for compliance with statutory service of process requirements, and
blank summons forms were available from the court clerk. The court also noted that
Beard was not named in the Petition as a defendant.
       On April 25, 2014, Schenck filed a notice of appeal, challenging the April 9, 2014,
order granting Beard’s motion to quash, and the “entry of default judgment” purportedly
filed on April 24, 2014 (that is, the order denying Schenck’s requests for entry of default
and default judgments). This commenced appeal No. A141792.
       In his notice of appeal, Schenck contended the trial judge and the deputy attorney
general were liars and that Beard was served with the proof of service and a copy of the
original complaint on January 24, 2014. The summons was not mentioned, however.
       The trial court issued another written order granting the motion to quash on June
2, 2014, on the same grounds. 1 Schenck was given notice of the entry of the order.


1
        The record indicates that, notwithstanding the issuance of the April 9 written
order, the court directed Beard’s attorney to prepare a proposed formal order, giving
Schenck the opportunity to review and approve it as to form. Schenck declined to
approve it. (More specifically, he wrote: “You[’re] a lying sac of shit and are liable for
your misactions under the strict duty provision. I have provided you with all document[s]
challenging, appealing & opposing Beard[’]s motion to quash. You on the other
than [sic] are guilty of treason and are blocking my access to the courts and violating my
due process & other fed rights. Fuck you.”) Although Schenck’s notice of appeal was
filed before entry of the June 2014 order, it was filed after the court’s April 2014 order,
and both orders based the ruling on the same grounds and, indeed, include identical

                                             3
       On June 25, 2014, Schenck filed a motion for reconsideration. He argued that the
court could not use defective service to deny his complaint because jurisdiction does not
depend on proof of service but on the fact service was made.
       By written order filed on June 30, 2014, the court denied Schenck’s motion for
reconsideration on the ground that he failed to provide the required statutory notice and
failed to file proof of service of the motion on defendants.
       Schenck filed a second notice of appeal on August 14, 2014, entitled “Motion of
Appeal of Order Denying Reconsideration of Motion to Vacate and Set Aside Order
Denying Entry of Judgment.” This commenced appeal No. A142803.
       On October 17, 2014, we consolidated appeal Nos. A141792 and A142803.

                                     II. DISCUSSION
       We consider Schenck’s contentions in turn.

       A. Motion to Quash
              1. Law
       A civil action is commenced by filing a complaint with the court. (Code Civ.
Proc., § 411.10.) There is no dispute that Schenck’s Petition, which commenced the
lawsuit, contained causes of action, and sought relief, is the complaint in this case.
       Except as otherwise provided by statute, however, the court has jurisdiction over a
particular defendant only from the time that a summons—a separate document issued to
the plaintiff by the court clerk at the plaintiff’s request—is served on the defendant as
provided by statute. (Code Civ. Proc., §§ 412.10, 410.50, subd. (a).) The summons may
be served by personal service or, in some circumstances (such as a prior good faith effort
at personal service), by substituted service, in which the copies of the summons (and
complaint) are left at the party’s place of business and later mailed to that same address.
(Code Civ. Proc., §§ 415.10, 415.20.)



operative language. Schenck’s notice of appeal is therefore adequate for us to acquire
jurisdiction over the appeal. (In re Marriage of Zimmerman (2010) 183 Cal. App. 4th 900,
906.)

                                              4
       Service of process, including the summons, is the means by which a court obtains
jurisdiction over the defendant. (Kappel v. Bartlett (1988) 200 Cal. App. 3d 1457, 1464.)
Personal jurisdiction requires compliance with the statutory requirements for service of
process, and the defendant’s knowledge of a proceeding does not in itself confer
jurisdiction. (American Express Centurion Bank v. Zara (2011) 199 Cal. App. 4th 383,
387 (American Express).)
       Code of Civil Procedure section 418.10, subdivision (a)(1) entitles a defendant to
file a motion to quash service of the summons on the ground of lack of jurisdiction; that
is, as in this case, delivery of the complaint may be held insufficient if jurisdiction has not
been secured by adequate service of the summons. In response to a motion to quash, the
plaintiff has the burden of establishing the facts that demonstrate the court’s acquisition
of personal jurisdiction over the defendant, including the facts showing effective service
of process. (American Express, supra, 199 Cal.App.4th at p. 387.)
       An order granting a motion to quash is appealable. (Code Civ. Proc., § 904.1,
subd. (a)(3).) On appeal, we assume that the affidavits favoring the prevailing party
establish the facts stated therein and reasonable inferences from those facts, we defer to
the trial court’s determination of any controverted facts, and we review independently the
court’s statutory interpretations and legal conclusions. (American Express, supra, 199
Cal.App.4th at p. 387.)

              2. Analysis
       In the matter before us, the trial court ruled that Beard was not served with a copy
of the summons, and therefore the court did not acquire personal jurisdiction over him.
Schenck fails to establish error.
       The proof of service filed by Schenck claimed that Beard was served with the
petition on January 24, 2014, by substitute service. Substitute service, however, requires
leaving a copy of the summons, as well as the complaint, at the defendant’s usual place of
business and sending a copy of the summons, as well as the complaint, by mail. Code of
Civil Procedure section 415.20, subdivision (b) reads: “If a copy of the summons and



                                              5
complaint cannot with reasonable diligence be personally delivered to the person to be
served, . . . a summons may be served by leaving a copy of the summons and complaint at
the person’s . . . usual place of business . . . in the presence of . . . a person apparently in
charge of his or her office . . . who shall be informed of the contents thereof, and by
thereafter mailing a copy of the summons and of the complaint by first-class mail, postage
prepaid to the person to be served at the place where a copy of the summons and
complaint were left.” (Italics added.)
       Here, the evidence is that the package of documents delivered to Beard did not
include a summons, and indeed the proof of service does not even claim that it did.
Therefore, there was no evidence of proper substitute service, and the court never
obtained jurisdiction over Beard.
       Schenck’s appellate brief (and the other documents he has submitted in this
appeal) do not demonstrate that Beard was properly served. Schenck’s brief does not cite
evidence that a summons was served on Beard or even issued; indeed, it does not provide
citations to any evidence in the record at all. The brief, amounting to over 40 pages,
asserts issues of res judicata, stare decisis, retaliation, due process, a mechanics’ lien
violation, consortium loss, rape of his wife by a police officer, and outrageous
governmental conduct, but does not provide any legal authority holding that the summons
would not have to be served for jurisdiction to be obtained, or any contention that a
summons was issued or was included in the documents delivered by the process server on
January 24, 2014. Schenck also made no mention of the summons in his notice of
appeal, stating only that “[o]n January 24, 2014 . . . Beard [was] served with the Proof of
service and a copy of the original complaint.”
       Schenck does not establish error in the court’s granting of the motion to quash.

       B. Denial of Schenck’s Motion for Reconsideration
       An order denying reconsideration is reviewable as part of an appeal from the
underlying appealable order. (Code Civ. Proc., § 1008, subd. (g).) However, since there




                                                6
was no error in the granting of Beard’s motion to quash, the record discloses no error in
the denying of Schenck’s motion for reconsideration.

         C. Denial of Schenck’s Request for Entry of Default
         An order denying entry of a default or default judgment is not an appealable order.
(Brown v. Sterling Fixture Co. (1917) 175 Cal. 563, 565.) We therefore must dismiss
Schenck’s appeal to the extent he seeks review of the order denying his request for entry
of default and default judgment against Beard.
         We also observe that, given the affirmed orders in this case, the record discloses
no error in the court’s refusal to enter any default: since the court did not acquire
personal jurisdiction over Beard, it could not enter a default against him; conversely,
Beard had no obligation to respond to the Petition since the court never acquired
jurisdiction over him. (See Slaughter v. Legal Process & Courier Service (1984) 162
Cal. App. 3d 1236, 1251.) For this reason, Schenck’s challenge regarding the default is
moot.2

                                     III. DISPOSITION
         The orders granting Beard’s motion to quash and denying Schenck’s motion for
reconsideration are affirmed. To the extent Schenck appeals from the order denying
entry of a default and default judgment, the appeal is dismissed.




2
       We received from Schenck a copy of a document entitled “Motion for Relief From
Default: Supporting Memorandum; Declaration; Order and Relief,” filed herein on June
5, 2015, and a document entitled “Illegal Malpractice, Protest of Appeal and Declaration
of Aggrieved Plaintiff and Appellant Without Relief Asserting Abuse of Process Filed
Under U.S.C. 1331, 1958, 1983, Courts Violated Gov. Code 72193 and PC 1475,” filed
herein on June 29, 2015. To the extent these documents request relief from this court, the
requests are denied.

                                               7
                           NEEDHAM, J.



We concur.




SIMONS, Acting P. J.




BRUINIERS, J.




(A141792, A142803)



                       8